DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-7,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassene et al. (US 10,177,653 B2) and Steiner (US 10,222,407 B2).

1. (Currently Amended) A microphone circuit arrangement comprising a microphone and a charge pump (fig.1 (100/20); col.4 line 40-55); wherein - the charge pump includes an input charge pump section, a first output charge pump section and a second output charge pump section (fig.3; col.6 line 30-50/the many stages formed such input and first and second charge pump section) , wherein - - the input charge pump section includes an input node, an output node and N input charge pump cells , which are arranged between the input node and the output node, and where N is any positive integer > =1(fig.3; col.6 line 30-50/the first stage has input node and output node), -the first output charge pump section includes a first input node , node, and where M is any positive integer >= 1 (fig.3; col.6 line 30-50/the second stage formed such input and first and second charge pump section), -the second output charge pump section  includes a second input node , a second output node and K second charge pump cells , which are arranged between the second input node  and the second output node, and where K is any positive integer > =1(fig.3; col.6 line 30-50/the subsequent stage formed such input and first and second charge pump section), the output node of the input charge pump section is coupled with the first input node of the first output charge pump section  and with the second input node of the second output charge pump section , and - -the charge pump is configured to provide a first output voltage  on the first output node  and a second output voltage  on the second output node , wherein the second output voltage has the same polarity as the first output voltage (fig.3; col.6 line 60-67/both couple to same pump charge out). 

However, lacking is the aspect related to 4835-0801-7084.1-5-the microphone comprises a first backplate, a second backplate  and a membrane , wherein - -the membrane is arranged between the first backplate and the second backplate, - - the first backplate and the second backplate are each configured to convert an acoustical signal into an electrical signal, - -the first backplate  is electrically coupled to the first output node  of the charge pump, and the second backplate is electrically coupled to the second output node  of the charge pump; or - the microphone comprises a first membrane, a second membrane and a backplate, wherein - - the backplate is arranged between the first membrane and the second membrane, - - the backplate is 

2. (Currently Amended) The microphone circuit arrangement according to claim 1, wherein the input charge pump cells of the input charge pump section  and/or the first charge pump cells of the first output charge pump section and/or the second charge pump cells of the second output charge pump section are coupled in series (fig.3; col.7 line 1-5/the diode are in series).
  
3. (Currently Amended) The microphone circuit arrangement according to claim 1, wherein a number of active charge pump cells in the input charge pump section  and/or in the first output charge pump section  and/or in the second output charge pump section is adjustable, wherein an active charge pump cell is a charge pump cell which provides an output signal that is different from its input signal (col.6 line 48-55/the cells can be adjusted).
  
6. (Currently Amended) The microphone circuit arrangement according to claim l, wherein the input charge pump cells and/or the first charge pump cell and/or the second charge pump cells are each driven by at least one clock signal, whose amplitude is adjustable (fig.3 (clk); col.6 line 45-67).  

claim 1, wherein the input charge pump cells  and/or the first charge pump cellls and/or the second charge pump cells  are each driven by two non-overlapping clock signals (col.6 line 45-55).

10. (Currently Amended) The microphone circuit arrangement according to claim 1, wherein - the input charge pump cells and - the first charge pump cells and/or the second charge pump cells include an identical circuit structure (col.6 line 40-47).  

  11. (Currently Amended) The microphone circuit arrangement according to claim 1, herein when the microphone comprises the first and the second backplate the first backplate is biased by the first output voltage provided on the first output node of the charge pump via a first resistive element  and the second backplate is biased by the second output voltage  provided on the second output node via a second resistive element R,  whereas when the microphone comprises the first and the second membrane the first membrane is biased by the first output voltage  provided on the first output node of the charge pump via a first resistive element and the second membrane  is biased by the second output voltage provided on the second output node via a second resistive element R-2 (Steiner-fig.1E (21/24); col.5 line 10-35).

Claim(s) 4-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassene et al. (US 10,177,653 B2) and Steiner (US 10,222,407 B2) and Kropfitsch (US 9,743,196 B2).


8. (Currently Amended) The microphone circuit arrangement according to claim 6, but the art never specify as wherein the input charge pump cells and the first charge pump cells are driven by a first and a second clock signal, and the second charge pump cells are driven by a third and a fourth clock signal.  

	ButKropfitsch disclose of various pump cells associated with clocks including such input charge pump cells and the first charge pump cells are driven by a first and a second clock signal, and the second charge pump cells are driven by a third and a fourth clock signal (fig.3B; fig.3D; col.3 line 55-67). Thus, one of the ordinary skills in the art could have modified the art by adding such variety of clocks including such input charge pump cells and the first charge pump cells are driven by a first and a second clock signal, and the second charge pump cells are driven by a third and a fourth clock signal so as to generate such full audio range without any distortion. 


9. (Currently Amended) The microphone circuit arrangement according to claim 8, wherein the first and the second clock signals include a first frequency 4835-0801-7084.1-7- and a first amplitude, and the third and fourth clock signals include the first frequency and a second amplitude (Kr-col.9 line 13-20).  



	But the art disclose of a specific charge pump includes at least one switch for bypassing at least one of the input charge pump cells and/or of the first charge pump cells and/or the second charge pump cells (fig.2a (207); col.4 line 20-30). Thus, one of the ordinary skills in the art could have modified the circuit by adding the switch for bypassing at least one of the input charge pump cells and/or of the first charge pump cells and/or the second charge pump cells so as to vary the voltage at each stage. 

5. (Currently Amended) The microphone circuit arrangement according to claim 4, wherein the switch or the switches are arranged in pre-defined charge pump cells (fig.2a (207)).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654